Chalmers, C. J.,
delivered the opinion of the court.
Plaintiff’s intestate, in his lifetime a citizen of Vicksburg, insured his life in the Piedmont and Arlington Life Insurance Company, through an agent of said company residing and do,ing business in the city of New Orleans. The insurance com.pany is a foreign corporation, chartered by and having its •principal place of business in the State of Virginia. Previous .to the issuance of the policy sued on, the corporation had appointed its local agents in this State, and complied with all the requirements of our statute with regard to foreign insurance companies desiring to do business here, including the •deposit with the State treasurer of the necessary securities for the indemnification of its policy-holders. The object-of this suit is, by garnishment of the State treasurer, to reach these securities aud -subject them to the payment of the policy taken out in New Orleans. We do not think it can be maintained.
The manifest object of art. 8 of chap. 55 of the Revised Code of 1871 seems to be to organize a scheme by which foreign insurance companies seeking to do business in this State -shall appoint their local agents here in the mode prescribed by the statute, and protect the policies issued to our citizens by these agents by making with the State treasurer a deposit i of securities to meet the losses on such policies.
It thus makes them quasi home companies as to the busi- - auess done here, and it is this business and those of our citi*5zens who avail themselves of the scheme devised that are protected by the deposit.
If a citizen of the State, passing by this provision organized-for his benefit, chooses to go elsewhere and effect his insurance, he must be considered as electing to look rather to the general assets of the company than to the special' fund held here for the benefit of the home business.
Sect. 1080 of the Code of .1880 in plain terms declares that the securities deposited shall be applied to “ all losses incurred'on any policy issued by said company in this State to any of ■ its citizens.” This, we think, only makes plain what was less-clearly expressed in the Code of 1871.
Judgment reversed and attachment quashed.